5 Ill. App. 2d 370 (1955)
125 N.E.2d 549
Sam H. Wilkins, Plaintiff-Appellee,
v.
Benevolent Protective Order of Elks, Lodge No. 623, Charleston, Illinois, Defendant-Appellant.
Gen. No. 9,969.
Illinois Appellate Court  Third District.
February 18, 1955.
Rehearing denied April 11, 1955.
Released for publication April 11, 1955.
Earl S. Hodges, for appellant.
Wallace & Beil, and Ralph E. Suddes, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE REYNOLDS.
Judgment affirmed.
Not to be published in full.